Citation Nr: 9922776	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The National Personnel Records Center has indicated that the 
veteran had active service in the United States Army from May 
1940 to March 1945.  In addition, Department of Defense 
records show that he had active service in the United States 
Merchant Marines from February 26, 1942, to February 27, 
1942; from March 5, 1942, to June 29, 1942; from August 3, 
1942, to September 15, 1942; from November 13, 1942, to 
December 9, 1942; and from December 18, 1942, to December 7, 
1943.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

In the course of pursuing his claim for service connection 
for PTSD, the veteran has indicated that he has been accorded 
treatment by VA for this disability.  In addition, he 
indicates in his substantive appeal that supporting medical 
evidence was furnished to the RO.  Neither VA medical 
records, nor the records to which he referred in his 
substantive appeal, have been associated with his claims 
folder.  Although it has not been demonstrated, as of this 
time, that the claim is well grounded, the Board nonetheless 
is of the opinion that these records, and any other records 
that pertain to his claim that he indicates are available, 
should be secured.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); see also Epps v. Brown, 9 Vet. App. 341 (1996) and 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).

This claim is accordingly REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for PTSD.

2.  Upon receipt of any and all such 
names and addresses, along with duly 
executed authorization for the release of 
private records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him 

for PTSD.  The RO should specifically 
ensure that all such records compiled by 
VA have been associated with his claims 
folder.

3.  Following completion of the above, 
the RO should review the evidence 
received, and determine if additional 
development of the veteran's claim is 
necessary.  Such development may include, 
but may not necessarily be limited to, 
requesting that the veteran be scheduled 
for a mental status examination in order 
to ascertain or confirm the presence of 
PTSD, based on the stressors cited by the 
veteran that have been verified.

4.  Thereafter, the RO should determine 
whether service connection for PTSD can 
now be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process concerns.  No 
inferences as to the ultimate disposition of this case, to 
include any finding with regard to the question of well 
groundedness, should be made at this time.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












